Case: 4:19-cr-00792-AGF-SPM Doc. #: 35 Filed: 04/06/20 Page: 1 of 16 PageID #: 51




  \\

  ))   \
                  ~ \I. Jc'fl~boN -'t:\11-~ 0()'{q2:: ./tqf~6PI\;/
Case: 4:19-cr-00792-AGF-SPM Doc. #: 35 Filed: 04/06/20 Page: 2 of 16 PageID #: 52
 \Lli-1\fW\
 '




 I

 I
 '   I).   "-.o
Case: 4:19-cr-00792-AGF-SPM Doc. #: 35 Filed: 04/06/20 Page: 3 of 16 PageID #: 53
Case: 4:19-cr-00792-AGF-SPM Doc. #: 35 Filed: 04/06/20 Page: 4 of 16 PageID #: 54

      \~~ ~b ~~ Jo'nNbo~ 4~\q-~K-Qo7ci£-~(b-f-bPr0/
  I
Case: 4:19-cr-00792-AGF-SPM Doc. #: 35 Filed: 04/06/20 Page: 5 of 16 PageID #: 55




                                        5
Case: 4:19-cr-00792-AGF-SPM Doc. #: 35 Filed: 04/06/20 Page: 6 of 16 PageID #: 56
Case: 4:19-cr-00792-AGF-SPM Doc. #: 35 Filed: 04/06/20 Page: 7 of 16 PageID #: 57
Case: 4:19-cr-00792-AGF-SPM Doc. #: 35 Filed: 04/06/20 Page: 8 of 16 PageID #: 58
Case: 4:19-cr-00792-AGF-SPM Doc. #: 35 Filed: 04/06/20 Page: 9 of 16 PageID #: 59
Case: 4:19-cr-00792-AGF-SPM Doc. #: 35 Filed: 04/06/20 Page: 10 of 16 PageID #: 60




                                                                                          .:+:>
                                                                           ~




                                                                                                          CJ::>
                                                                                                             ~
                                                       ~




                                                                                                                  __,_
                                                                                        l?
                                                                                          ff
                                                                          E'




                                                                                              "-;'I t\J
                                                                                        ""°
                                                                                   _J
                                                                      ~
                                               -z:__
                                           g-
                              L__




                                                              __,.-
                                                       (\ 0
                                         sz_



                                                                               6
                                                                               6
                                                                      I
                                     L
                                    "'




                                                                                                  <:.
Case: 4:19-cr-00792-AGF-SPM Doc. #: 35 Filed: 04/06/20 Page: 11 of 16 PageID #: 61
Case: 4:19-cr-00792-AGF-SPM Doc. #: 35 Filed: 04/06/20 Page: 12 of 16 PageID #: 62
Case: 4:19-cr-00792-AGF-SPM Doc. #: 35 Filed: 04/06/20 Page: 13 of 16 PageID #: 63
Case: 4:19-cr-00792-AGF-SPM Doc. #: 35 Filed: 04/06/20 Page: 14 of 16 PageID #: 64




                                                                           ~··
   --------
Case: 4:19-cr-00792-AGF-SPM Doc. #: 35 Filed: 04/06/20 Page: 15 of 16 PageID #: 65
                 Case: 4:19-cr-00792-AGF-SPM Doc. #: 35 Filed: 04/06/20 Page: 16 of 16 PageID #: 66




                                                                                                      ~




                                                                                                      \

                                                                                         /   '
                                                                                                      ·.
                                                                                                           ..   ·~
                                                                                                                ..
                                                                                                                 .
                                                                                                                .. ·
                                                                                                                   ·-
                                                                                                                       .   .
                                                                                                                           ·-·
                                                                                                                                 .   '
                                                                                                                                         .




                                                                   Drsr-£..\ e.·T CLertK JFF1C:E
                                                RECE~VED (). S Dr~n~_ 1c1 (ou it.r
                                                 APR - 6 2020 F~~n-e-Erd 'DIS'Ti.it'I (k /JL~50ufLi
                                                 BY fVUA~l /If 5, Jf~Tf-1 Sr~c<='T'
                                                              S,. L0v1:5, ~~~, G,3·102~oooc

-   •   - - -••• --.:...:.:=..'.....:..:=::~____:.::_....:.._ __
